Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on July 12, 2021.  Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/21 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andri et al (USPN. 2014/0108370) in view of Ami et al (USPN. 2007/0233663).

Regarding claims 1, 8 and 14, Andri teaches a method/system with a processor and memory comprising (fig. 1, Andri):
continually  storing in a buffer audio data captured by a microphone (fig. 2, item 210 and par. 27 and 35, recording audio in a circular buffer, Andri);
determining, by one or more processors of a computing device, that a search site has been opened in a browser (figs. 1 and 2, par. 20, user initiates query by typing keyword on a web browser on client device);
determining, by the one or more processors, that text input has been entered into a search entry field of the search site (figs. 1 and 2, par. 20, user initiates query by typing keyword on a web browser on client device and submits the query);
in response to determining that the text input has been entered into the search entry field, retrieving by the one or more processors, audio data from the buffer that was captured during a pre-determined amount of time immediately preceding the determination that the text input has been entered into the search entry field of the search site (figs. 2 and 3, items 310 and 312, pars. 34-35, prerecorded audio is processed and relevant keywords from audio are used as additional keywords.  Note, regarding buffer time see buffer citation above and par. 18 description of buffer limited time);
converting, using a speech to text converter executed by the one or more processors, the audio data into text (figs. 2 and 3, items 310 and 312, pars. 34-35, prerecorded audio is processed and relevant keywords from audio are used as additional keywords in search request);
Andri further teaches storing additional words on client device in a different storage from the buffer (par. 32, processed keywords are stored, Andri) and including the words in the search request 
Examiner states that including the words from the audio recording to the user query request  incorporates the words as metadata and/or keywords and it therefore inherently comprises metadata in the supplementing of the word to the user text search request.  
Regarding dictionary, Ami teaches a Dictionary in a search systems (fig. 1, par. 46, knowledge DB comprises dictionaries and user history information in search system, Ami).
It would have been obvious to one of ordinary skill in the art at the effective filing time of the application, to compare Andri determined relevant keywords to Andri additional (different storage) information (par. 32, different storage, Andri) supplemented with Ami knowledge DB information (par. 46, all type of information including dictionaries, user and system history, Ami) on user device (par. 20, user device, Andri).  One would have been motivated to compare on user device additional data to reduce server side computing (par. 38, search engine may run on computer device, Andri).   
Andri/Ami combination teach, 
In response to determining  that one or more words in the text are included in a dictionary file stored in a memory of the computing device, including the one or more words in a metadata of the search request, wherein the context data comprises the one or more words (see obviousness mapping above and fig. 2, items 216 and 218, Andri);
(Note that the pre-recorded audio may or may not contain keywords of relevance to the search query and should be used to augment the user defined keywords, par. 34, Andri).
In response to determining that none of the words in the text are included in the dictionary file, including the text in the metadata of the search (fig. 2, items 216 and 218 the search query and expanded portion are searched for content, Andri);
text input and context data comprising the metadata (fig. 2, item 218 and par. 38, Andri);
receiving, by the one or more processors, search results from the search engine (fig. 2, item 220, pars. 40 and 41, Andri); and
displaying, by the one or more processors, the search results in the browser  (pars. 24 and 27, Andri).  

Regarding claims 2, 9 and 15, Andri/Ami combination teach, 
teach including the audio data in the metadata of the search request (fig. 2, items 216 and 218 the search query and expanded portion are searched for content, Andri).

Regarding claims 3, 10 and 16, Andri/Ami combined teach the buffer comprises a first in first out FIFO buffer (fig. 2, item 210 and par. 27 and 35, recording audio in a circular buffer, circular implies first in first out, Andri);

Regarding claims 4, 11 and 17, Andri/Ami combined teach wherein the audio data comprises at least one of (par. 34, Andri):
	A first voice of a first user of the computing device and a second voice of a second user that is having a conversation with the first user (par. 34, multiple users recorded, Andri), or
	A commercial for a product, played on a television (Knowledge DB 130, Ami and fig. 7, user group attribute, Andri).



Regarding claims 6, 13 and 19, Andri/Ami combined teach the audio data comprises between about 5 seconds to about 300 seconds of audio captured, by a microphone connected to the computing device,  (pars. 18 and 27, buffer is limited, Andri and further see fig. 1, par. 44, timing of inputs and outputs defining, Ami).

Regarding claims 7 and 20, Andri/Ami combined teach the search engine uses the context data to determine one or more words associated with a context associated with the search request (fig. 2, items 214 and 216, Andri, and par. 49, special search generating, Ami) and the search engine performs a search based on the text input and the one or more words (fig. 2, item 220, Andri).

Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive in view of the New Grounds of Rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






August 7, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158